Name: Commission Regulation (EEC) No 3063/91 of 18 October 1991 determining the extent to which applications lodged in October 1991 for import licences for certain poultrymeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289 28 Official Journal of the European Communities 19. 10. 91 COMMISSION REGULATION (EEC) No 3063/91 of 18 October 1991 determining the extent to which applications lodged in October 1991 for import licences for certain poultrymeat products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), Whereas Commission Regulation (EEC) No 25/91 (2) set the quantity of poultrymeat that can be imported at a reduced levy during the fourth quarter of 1991 ; Whereas Article 4 (5) of that Regulation stipulates that the quantities applied for can be reduced ; whereas applica ­ tions for import licences for duckmeat lodged pursuant to the said Regulation are for total quantities in excess of those available pursuant to Article 2 thereof ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 October to 31 December 1991 submitted pursuant to Regulation (EEC) No 25/91 shall be met : (a) for 1 ,7956 % of the quantity applied for, in the case of products named against serial number 59.0020 in Regulation (EEC) No 3834/90 ; (b) for 27,1845 % of the quantity applied for, in the case of products named against serial number 59.0025 in Regulation (EEC) No 3834/90 . Article 2 This Regulation shall enter into force on 21 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 121 . V) OJ No L 3, 5. 1 . 1991 , p. 9 .